DETAILED ACTION
This Office Action is in response for Continuation Application # 17/135,196 filed on December 28, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1, 16 and 20 are rejected under 35 U.S.C. 103 and claims 1-20 are also rejected under Obviousness Double Patenting.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date request is place in the file for Provisional Application No 62/507,117 filed on May 16, 2017 and Provisional Application No 62/517,235 filed on June 9, 2017.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,892,037 B1 (‘037).

17/135,196
10,892,037 B1
Claim 1:
Claim 1:
A method for compressing molecular tagged nucleic acid sequence data, comprising: 
receiving a plurality of nucleic acid sequence reads, a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, wherein each vector of flow space signal measurements and each sequence alignment correspond with one of the sequence reads;
grouping sequence reads associated with a same molecular tag sequence to form a family of sequence reads, corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members;
calculating an arithmetic mean of the corresponding vectors of flow space signal measurements to form a vector of consensus flow space signal measurements for the family; 
calculating a standard deviation of the corresponding vectors of flow space signal measurements to form a vector of standard deviations for the family;
determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family; 
determining a consensus sequence alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family; and
generating a compressed data structure comprising consensus compressed data, the consensus compressed data including for each family, the consensus base sequence, the consensus sequence alignment, the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members.
 A method for compressing molecular tagged nucleic acid sequence data, comprising: 
receiving a plurality of nucleic acid sequence reads, a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, wherein each vector of flow space signal measurements and each sequence alignment correspond with one of the sequence reads; grouping sequence reads associated with a same molecular tag sequence to form a family of sequence reads, corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members; calculating an arithmetic mean of the corresponding vectors of flow space signal measurements to form a vector of consensus flow space signal measurements for the family; 
calculating a standard deviation of the corresponding vectors of flow space signal measurements to form a vector of standard deviations for the family; determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family; 
determining a consensus sequence alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family; 
generating a compressed data structure comprising consensus compressed data, the consensus compressed data including for each family, the consensus base sequence, the consensus sequence alignment, the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members; and determining a variant in a given consensus base sequence using at least a portion of the consensus compressed data from the compressed data structure.
Claim 15

Claim 15

A non-transitory machine-readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform a method for compressing molecular tagged nucleic acid sequence data, comprising: receiving a plurality of nucleic acid sequence reads, a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, wherein each vector of flow space signal measurements and each sequence alignment correspond with one of the sequence reads; grouping sequence reads associated with a same molecular tag sequence to form a family of sequence reads, corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members; calculating an arithmetic mean of the corresponding vectors of flow space signal measurements to form a vector of consensus flow space signal measurements for the family; calculating a standard deviation of the corresponding vectors of flow space signal measurements to form a vector of standard deviations for the family; determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family; determining a consensus sequence alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family; and generating a compressed data structure comprising consensus compressed data, the consensus compressed data including for each family, the consensus base sequence, the consensus sequence alignment, the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members.
 A non-transitory machine-readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform a method for compressing molecular tagged nucleic acid sequence data, comprising: receiving a plurality of nucleic acid sequence reads, a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, wherein each vector of flow space signal measurements and each sequence alignment correspond with one of the sequence reads; grouping sequence reads associated with a same molecular tag sequence to form a family of sequence reads, corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members; calculating an arithmetic mean of the corresponding vectors of flow space signal measurements to form a vector of consensus flow space signal measurements for the family; calculating a standard deviation of the corresponding vectors of flow space signal measurements to form a vector of standard deviations for the family; determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family; determining a consensus sequence alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family; generating a compressed data structure comprising consensus compressed data, the consensus compressed data including for each family, the consensus base sequence, the consensus sequence alignment, the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members; and determining a variant in a given consensus base sequence using at least a portion of the consensus compressed data from the compressed data structure.
Claim 20
Claim 20
A system for compressing molecular tagged nucleic acid sequence data, comprising: a machine-readable memory; and a processor configured to execute machine-readable instructions, which, when executed by the processor, cause the system to perform a method for compressing molecular tagged nucleic acid sequence data, comprising: receiving a plurality of nucleic acid sequence reads, a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, wherein each vector of flow space signal measurements and each sequence alignment correspond with one of the sequence reads; grouping sequence reads associated with a same molecular tag sequence to form a family of sequence reads, corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members; calculating an arithmetic mean of the corresponding vectors of flow space signal measurements to form a vector of consensus flow space signal measurements for the family; calculating a standard deviation of the corresponding vectors of flow space signal measurements to form a vector of standard deviations for the family; -36-determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family; determining a consensus sequence alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family; and generating a compressed data structure comprising consensus compressed data, the consensus compressed data including for each family, the consensus base sequence, the consensus sequence alignment, the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members.
A system for compressing molecular tagged nucleic acid sequence data, comprising: a machine-readable memory; and a processor configured to execute machine-readable instructions, which, when executed by the processor, cause the system to perform a method for compressing molecular tagged nucleic acid sequence data, comprising: receiving a plurality of nucleic acid sequence reads, a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, wherein each vector of flow space signal measurements and each sequence alignment correspond with one of the sequence reads; grouping sequence reads associated with a same molecular tag sequence to form a family of sequence reads, corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members; calculating an arithmetic mean of the corresponding vectors of flow space signal measurements to form a vector of consensus flow space signal measurements for the family; calculating a standard deviation of the corresponding vectors of flow space signal measurements to form a vector of standard deviations for the family; determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family; determining a consensus sequence alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family; generating a compressed data structure comprising consensus compressed data, the consensus compressed data including for each family, the consensus base sequence, the consensus sequence alignment, the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members; and determining a variant in a given consensus base sequence using at least a portion of the consensus compressed data from the compressed data structure.


It would have been obvious at the time of filing of the invention was made the use compression of molecular of tagged nucleic acid sequence data with various athematic 
With respect to claims 2-14 and 16-19 they are also rejected since this claims are similar to 2-14 and 16-19 of the ‘037 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wigler et al. US 2005/0032095 A1 (hereinafter ‘Wigler’) in view of Sikora et al. US 2013/0090860 A1 (hereinafter ‘Sikora’).

As per claim 1, Wigler disclose, A method for compressing molecular tagged nucleic acid sequence data (Wigler: paragraph 0019: disclose compressed transform of nucleotide sequence and paragraph 0157: disclose sequence is tagging or labeling a particular sequence), comprising:
receiving a plurality of nucleic acid sequence reads (Wigler: paragraph 0006: disclose the plurality of nucleic acid molecules), 
calculating an arithmetic mean of the corresponding vectors of flow space signal measurements to form a vector of consensus flow space signal measurements for the family (Wigler: paragraph 0162: disclose arithmetic mean and the parameters to calculate arithmetic mean based on vectors of flow space signal measurements is discussed in secondary prior art below. Examiner argues that the secondary art teaches that nucleic acid sequence have the attributes of the signal measurements); 
calculating a standard deviation of the corresponding vectors of flow space signal measurements to form a vector of standard deviations for the family (Wigler: paragraph 0171: disclose standard deviation and the parameters to calculate standard deviation based on vectors of flow space signal measurements is discussed in secondary prior art below. Examiner argues that the secondary art teaches that nucleic acid sequence have the attributes of the signal measurements); 
generating a compressed data structure (Wigler: paragraph 0037: disclose compressed transform is performed using at least said K-interval data structure). 
It is noted, however, Wigler did not specifically detail the aspects of
a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag 
grouping sequence reads associated with a same molecular tag sequence to form a family of sequence reads, corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members;
determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family; 
determining a consensus sequence alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding sequence alignments for the family; and
comprising consensus compressed data, the consensus compressed data including for each family, the consensus base sequence, the consensus sequence alignment, the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members as recited in claim 1.
On the other hand, Sikora achieved the aforementioned limitations by providing mechanisms of
a plurality of vectors of flow space signal measurements and a plurality of sequence alignments, wherein each sequence read is associated with a molecular tag sequence, the molecular tag sequence identifying a family of sequence reads resulting from a particular polynucleotide molecule in a nucleic acid sample, wherein each vector Sikora: paragraph 0160: disclose flow space signal measurements and also examiner believes that applicant disclosed in specification of paragraph 0034 that this information related to nucleic acid molecule is well known in the art and paragraph 0124: disclose series of vector which is interpreted as plurality of vectors);
grouping sequence reads (Sikora: paragraph 0158: disclose groups of reads) associated with a same molecular tag sequence to form a family of sequence reads (Sikora: paragraph 0120: disclose labeling or tagging of the fragments prior to the sequencing process which implies that tag sequence), corresponding vectors of flow space signal measurements and corresponding sequence alignments, each family having a number of members (Sikora: paragraph 0160: disclose flow space signal measurements and also examiner believes that applicant disclosed in specification of paragraph 0034 that this information related to nucleic acid molecule is well known in the art and paragraph 0124: disclose series of vector which is interpreted as plurality of vectors);
determining a consensus base sequence based on the vector of consensus flow space signal measurements for the family (Sikora: paragraph 0144: disclose consensus incorporation signals); 
determining a consensus sequence (Sikora: paragraph 0144: disclose consensus incorporation signals) alignment by comparing the consensus base sequence to the sequence read having a highest mapping quality of the corresponding Sikora: paragraph 0266: disclose highest quality base cells); and
comprising consensus compressed data (Sikora: paragraph 0144: disclose consensus incorporation signals and Examiner discussed the compression in view of primary reference above where the art teaches of compressing data), the consensus compressed data including for each family, the consensus base sequence (Sikora: paragraph 0144: disclose consensus incorporation signals), the consensus sequence alignment (Sikora: paragraph 0280: disclose alignment module configured to align the reads), the vector of consensus flow space signal measurements, the vector of standard deviations and the number of members (Sikora: paragraph 0160: disclose flow space signal measurements and also examiner believes that applicant disclosed in specification of paragraph 0034 that this information related to nucleic acid molecule is well known in the art and paragraph 0124: disclose series of vector which is interpreted as plurality of vectors).
Wigler and Sikora are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Nucleic Sequencing System”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Wigler and Sikora because they are both directed to nucleic sequencing system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option 
The motivation for doing so would have been to increase an overall throughput and base call accuracy of nucleic acid sequencing (Sikora: paragraph 0003).
Therefore, it would have been obvious to combine Sikora with Wigler to obtain the invention as specified in instant claim 1.

As per claim 16, Wigler disclose, A non-transitory machine-readable storage medium (Wigler: paragraph 0099: computer system) comprising instructions which, when executed by a processor, cause the processor to perform a method for compressing molecular tagged nucleic acid sequence data (Wigler: paragraph 0019: disclose compressed transform of nucleotide sequence and paragraph 0157: disclose sequence is tagging or labeling a particular sequence), comprising: remaining limitations of this claim are similar to claim 1. Therefore, examiner reject these limitations under the same rationale as claim 1.

As per claim 20, Wigler disclose, A system (Wigler: paragraph 0019:) for compressing molecular tagged nucleic acid sequence data, comprising: a machine-readable memory; and a processor configured to execute machine-readable instructions, which, when executed by the processor, cause the system to perform a method for compressing molecular tagged nucleic acid sequence data (Wigler: paragraph 0019: disclose compressed transform of nucleotide sequence and paragraph 0157: disclose sequence is tagging or labeling a particular sequence), .

Allowable Subject Matter
Claims 2-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication US 2006/0024678 A1 disclose “Use of single-stranded nucleic acid binding proteins in sequencing”
US Publication US 2007/0072212 A1 disclose “Use of markers including nucleotide sequence based codes to monitor methods of detection and identification of genetic material”
US Publication US 2009/0298702 A1 disclose “NUCLEIC ACID SEQUENCING USING A COMPACTED CODING TECHNIQUE”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159